Citation Nr: 0023350	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-33 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of a ventral hernia repair, currently evaluated as 
40 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
20 percent disabling was denied for post-operative ventral 
hernia repair.  In January 2000, an increased evaluation of 
40 percent disabling was granted for this disability.  The 
veteran has indicated continued disagreement with the 
assigned evaluation.  

This claim also comes before the Board from a November 1997 
rating decision of the Montgomery RO, in which entitlement to 
individual unemployability was denied.  Following 
notification of that decision in January 2000, the veteran 
perfected an appeal as to this issue by submitting a notice 
of disagreement and a timely and adequate substantive appeal 
in response to the Statement of the Case.  Thus, an appeal 
has been perfected and the Board has jurisdiction over the 
claim for entitlement to individual unemployability due to 
service-connected disability.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 19.30, 20.202, 20.302 (1999).  

The instant claims were previously remanded by the Board in 
an August 1999 decision, for the purpose of further 
evidentiary development and to ensure compliance with due 
process considerations.  As the Board finds that the required 
evidentiary development is not yet complete, the instant 
claims are again the subject of a remand.  


REMAND

Having reviewed the record, the Board has determined that 
further evidentiary development is required prior to 
adjudication of the claims on appeal.  Specifically, the 
Board's August 1999 remand specified that the veteran must be 
afforded a VA examination which complied with the rating 
criteria for a post-operative ventral hernia.  The RO was 
instructed to have the appellant undergo another examination 
if the examination report did not comply with the rating 
criteria.  

Thereafter, in November 1999, the veteran was afforded a 
digestive system examination.  However, the examiner did not 
provide information sufficient to evaluate this disability 
according to the criteria as set forth in Diagnostic Code 
7339, which pertains to evaluation of post-operative ventral 
hernia.  Specifically, the examiner did not indicate whether 
the post-operative ventral hernia repair residuals include 
massive, persistent, severe diastasis of the recti muscles, 
or extensive diffuse destruction or weakening of the muscular 
and fascial support of the abdominal wall.  Although the 
examiner indicated that the current hernia appeared 
inoperable, the reasons therefor were not provided.  

In light thereof, the Board is unable to determine whether or 
not the above-noted symptomatology is currently manifested, 
and thus, the recent examination report is inadequate for 
making a determination as to whether an evaluation in excess 
of 40 percent disabling is warranted for the service-
connected post-operative residuals of a ventral hernia 
repair.  In the Board's opinion, the RO has not fulfilled the 
duty to assist the veteran nor has it complied with the 
provisions of the Board's August 1999 remand. See Stegall v. 
West, 11 Vet. App. 268 (1998). On remand, the veteran will be 
afforded a new examination for the purpose of obtaining this 
additional evidence.  The examiner will also be asked to 
provide an opinion as to whether the veteran is unemployable 
as a result of his service-connected disabilities.  

In addition, the record includes a June 2000 written brief 
presentation, in which the veteran's representative indicates 
that the veteran has been in receipt of Social Security 
disability benefits since 1976, as a result of service-
connected disabilities.  It was requested that the veteran's 
Social Security records be obtained in conjunction with the 
instant appeals, and the RO will have the opportunity to do 
so on remand.  



Accordingly, the instant claims are REMANDED for the 
following actions:

1.  The RO should contact the Social 
Security Administration in order to 
request copies of all documentation 
generated in conjunction with the award 
of disability benefits to the veteran.  

2.  The RO should schedule the veteran 
for an examination which complies with 
the rating criteria for post-operative 
ventral hernia, as set forth in 
Diagnostic Code 7339.  All special 
tests/studies should be conducted as 
indicated, and all objective findings 
should be noted in detail.  The examiner 
should specifically indicate whether the 
following are manifested by the service-
connected post-operative ventral hernia 
residuals:  massive, persistent, severe 
diastasis of recti muscles; or extensive 
diffuse destruction or weakening of 
muscular and fascial support of the 
abdominal wall so as to be inoperable.  
If the examiner determines that these 
findings are manifested, but are related 
to a cause other than the service-
connected post-operative residuals of 
ventral hernia repair, that fact should 
be expressly noted.  The examiner should 
also discuss all objective findings 
relative to any scarring which is related 
to the service-connected post-operative 
ventral hernia residuals.  If the 
specified findings cannot be provided, 
the reasons therefor should be expressly 
noted in the report.  

The examiner should be made aware that 
the veteran's service-connected 
disabilities include post-operative 
residuals of ventral hernia repair; 
residuals of appendectomy with intestinal 
obstruction, generalized peritonitis, 
bowel resection, and end to end 
anastomosis; and a left chest scar.  The 
examiner should provide an opinion as to 
whether the service-connected 
disabilities, standing alone, render the 
veteran unemployable.  If the veteran is 
unemployable as a result of nonservice-
connected factors, that fact should be 
expressly stated in the examination 
report.  

The claims folder and a copy of this 
remand should be made available to the 
examiner.  Complete rationales and bases 
should be provided for any opinions given 
or conclusions reached.  

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.

4.  If the RO finds that the veteran is 
not unemployable as a result of service-
connected disabilities, then that 
position must be explained and supported 
by the evidence.  Furthermore, in light 
of the private medical opinion to the 
effect that the veteran is unemployable 
due to service-connected disabilities, 
the RO must fully discuss whether 
referral for extraschedular evaluation is 
warranted.  

5.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the examination 
report does not contain all of the 
requested findings and opinions, it 
should be returned for completion.  
 
Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


